UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1390



In Re:   RICHARD HAMLETT,

                                                               Debtor.



RICHARD HAMLETT,

                                               Plaintiff - Appellant,

           versus


EVELYN K. KRIPPENDORF, Trustee,

                                                  Trustee - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-02-60-7, BK-98-2653-7-RKR, AP-00-146-7)


Submitted:   September 30, 2002            Decided:   October 10, 2002


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary M. Bowman, Roanoke, Virginia, for Appellant.        Evelyn K.
Krippendorf, THE KRIPPENDORF FIRM, Roanoke, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Richard Hamlett appeals the district court’s order affirming

the bankruptcy court’s order denying Hamlett’s motion to reconsider

a prior order denying his request to file a late notice of appeal.

Our review of the record, the parties’ briefs, and the opinions

below discloses no reversible error. Accordingly, we affirm on the

reasoning of the district court.            See Hamlett v. Krippendorf, No.

CA-02-60-7 (E.D. Va. Mar. 21, 2002); No. BK-98-2653-7-RKR (Bankr.

W.D. Va. Dec. 4, 2001).       We dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented    in   the

materials      before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                       2